Citation Nr: 1455781	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected pterygia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2012 Board hearing at the St. Petersburg, Florida, RO. A transcript of the hearing is of record. The VLJ who chairs a hearing should fulfill two duties, to fully explain the issues and to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). The VLJ, with the Veteran's representative, specifically elicited testimony from the Veteran as to the symptoms of his disability and his relevant treatment history. No party has identified any prejudice in the conduct of the hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In May 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, VA treatment records. 


FINDING OF FACT

The Veteran's service-connected pterygia are manifested by noncompensable impairment of visual acuity. 




CONCLUSION OF LAW

The criteria for a compensable rating for service-connected pterygia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.400(o)(2), 4.1, 4.3, 4.7, 4.10, 4.75, 4.83a, 4.84a, Diagnostic Codes (DC) 6034, 6078, 6079 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Proper notice from VA must inform the claimant, prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). An RO letter dated in September 2008, prior to the October 2008 rating decision on appeal, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as well as the way in which ratings are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While not required, the Veteran was provided notice of the diagnostic criteria under which he was rated in a March 2009 RO letter. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran. The RO also provided the Veteran with adequate VA examinations in September 2008 and May 2012, as the examiners considered the Veteran's relevant history, including his lay reports of his symptomatology, and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Additionally, the Board finds there has been substantial compliance with its prior remand directives. Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AMC obtained the Veteran's VA treatment records, scheduled the Veteran for a VA examination in May 2012, and issued a Supplemental Statement of the Case (SSOC) in November 2012. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R.            §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although a veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In this case, a September 2005 rating decision granted service connection for pterygia and assigned an initial noncompensable rating. Within one year of that decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A.        § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). While VA treatment records dated in August 2006 describing the Veteran's eye disability were added to the record, new evidence; such is not material, as it describes the Veteran's eye disability in the same manner as it was described on VA examination in August 2005 and considered by the September 2005 rating decision. As such, the September 2005 rating decision became final.

The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, August 22, 2007, one year prior to the Veteran's August 22, 2008, claim, until VA makes a final decision on the claim. See Hart, supra; see also 38 U.S.C.A.               § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

During the pendency of the appeal, the rating criteria for evaluating eye disabilities were revised, effective December 10, 2008. See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, DCs 6000 to 6037 (2014)). However, the amendment only applies to claims received on or after December 10, 2008. In this case, as noted above, the Veteran's claim was received on August 22, 2008. Therefore, the Board may only consider the Veteran's claim under the rating criteria in effect prior to December 2008.

The Veteran's service-connected pterygia is currently rated as noncompensably disabling (zero percent) under DC 6079 which provides the rating criteria for visual impairment. 38 U.S.C.A. § 4.84a, DC 6079. As in effect prior to December 10, 2008, DC 6034, contemplating pterygium, provides that such is to be rated based on a loss of vision, if any. 38 U.S.C.A. § 4.84a, DC 6034. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, DCs 6061-79 (2008). A rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75. The rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a. 

A compensable rating, a 10 percent rating, is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50 or 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079. Higher ratings are warranted for more severe impairment of central visual acuity. Additionally, visual impairment may be rated based on impairment of visual fields, contemplating by DCs 6080-81, or impairment of eye muscle function, contemplated by DCs 6091-92. However, in the present appeal, the Veteran has not been diagnosed with such and these criteria are not for application. 38 C.F.R. § 4.84a, DCs 6080-81, 6091-92 (2008). 

VA treatment records dated in August 2007 indicate that he reported worsening eyesight and complained that his eyes were constantly irritated, despite the use of eye lubrication. Physical examination revealed that there were pterygia, lids without lesions, pupils that were round, equal, and reactive to light and accommodation, and extraocular movements that were intact. 

On VA examination in September 2008, the Veteran again reported dry and irritated eyes. He denied acute pain, diplopia, or surgical intervention. His best corrected distance visual acuity was 20/25+2 in the right eye and 20/20-1 in the left eye. Pupils were equal, round, and responsive to light and accommodation. Extraocular muscles had full range of motion, and fields were full. Slit lamp examination revealed a small pterygium on the nasal bulbar conjunctiva extending one millimeter beyond the limbal border of the right cornea. The left eye had a pterygium extending two millimeters past the limbus with an adjacent area of superficial punctuate keratitis. Small pinguecula on the temporal bulbar conjunctiva were also noted. The anterior chamber was deep and quiet. The lenses were clear. Intraocular pressures were 16 mmHg in the right eye and 17 mmHg in the left eye. Dilated fundus examination revealed cusp-to-disc rations of 0.15 in the right eye and 0.1 in the left eye. The vessels and macula were normal. Examination of the peripheral retina was unremarkable. The examiner diagnosed the Veteran with pterygia in both eyes, causing frequent symptoms of dryness and a foreign body sensation, and thought to be exacerbated by sunlight exposure and exposure to dust and/or dry environments. The examiner concluded that there was no significant impact on the Veteran's vision.  

VA treatment records dated in October 2008 indicate that the Veteran complained of a quickly progressing growth in the right eye, and increased sensation in the left eye. He presented with corrected 20/20 visual acuity, bilaterally. Pressures were 17 mmHg in the right eye and 18 mmHg in the left. Pupils were equal, round, and reactive to light and accommodation, and there was full extraocular movement. Slit lamp examination revealed lids, lashes, and vitreous that were clear, irises that were within normal limits, lenses that had bilateral lenticular flakes, a nasal pterygium at the bilateral conjunctiva, and a .5 millimeter right pterygium with fibrovascular scarring and a 3.0 millimeter left pterygium of corneal involvement. He had clear macula and flat and intact periphery. He was assessed with pterygium, with reported rapid growth, and refractive error. 

VA treatment records dated in March 2009 indicate that the Veteran complained of itchy and dry eyes. He presented with corrected 20/20 visual acuity, bilaterally. Pressures were 18, bilaterally. Pupils were equal, round, and reactive to light and accommodation, and there was safe extraocular movement. Slit lamp examination revealed lids, lashes, lenses, and vitreous that were clear, flat irises, a nasal pterygium at the bilateral conjunctiva, and a .5 millimeter right pterygium and 5 millimeter left pterygium. He was assessed with stable pterygium, bilaterally. 

At the time of the January 2012 Board hearing, the Veteran reported that he wore glasses. He noted that while the VA examiner in September 2008 reported that he denied acute pain, such was inaccurate, as he experienced constant pain. He complained that he had to blink constantly and that he always felt as if there was something in his eye. He reported constant redness and twitching, with constant rubbing of the eyes and frequent styes. He noted that he used lubricating eye drops during the day and gel at night. He denied seeing shadows or obstruction. He reported that while he had requested surgical intervention on a number of occasions, he had been told by his treatment providers that surgery was not required, as there was a fifty-fifty chance of worse regrowth and his visual acuity was not obscured. He reported that he was employed and that he had to wear sunglasses to protect his eyes from the sun while working in pool plastering and that when his eyes became irritated when he rubbed them with dirty hands. 

VA treatment records dated in February 2012 indicate that the Veteran requested that his pterygia be re-measured.  After refraction, he presented with corrected 20/20 vision, bilaterally. Pressure was 20, bilaterally. Slit lamp examination revealed lids, lashes, conjunctiva, irises, tears, lenses, and vitreous that were clear. His corneas had a one millimeter right pterygium, and 2 millimeter by 3 millimeter left pterygium. He was diagnosed with pigment dispersion syndrome on the right and suspect of the same on the left, with refractive error and pterygia, bilaterally. 

On VA examination in May 2012, the Veteran presented with bilateral pterygium. His best corrected distance vision was 20/40 or better, bilaterally. There was no difference equal to two or more lines on the Snellen chart or its equivalent between distance and near corrected vision, with near vision being worse. Pupils were five millimeters, round, and reactive to light. There was no afferent pupillary defect. The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness. There was no corneal irregularity that resulted in severe irregular astigmatism. There was no diplopia. Right eye pressure was 19 and left eye pressure was 20. Slit lamp examination revealed normal external lids and lashes, conjunctiva and sclera, iris, lens, and anterior chamber. The Veteran's corneal conditions included pterygia, less than one millimeter on the right and 1.6 millimeters on the left, each across the limbus without overlying corneal staining or defects. Internal eye examination revealed normal fundus. There was no visual field defect.  There was no scarring or disfigurement, or incapacitating episodes. The Veteran reported that his disability did not impact his ability to work. 

During the course of the appeal, after review of the Veteran's complete eye examinations, the Board finds that his corrected visual acuity has never been severe enough to warrant a compensable disability rating under DCs 6078 or 6079 which provide for a compensable, or a 10 percent, rating when vision in one eye is at least 20/50 and vision in the other eye is at least 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079. 
Moreover, the evidence does not reflect that the Veteran's service-connected pterygia have been manifested by service-related uveitis; scleritis; iritis; cyclitis; choroiditis; retinitis, detachment of the retina; intraocular hemorrhage; an unhealed eye injury; tuberculosis of the eye; retinal scars, atrophy or irregular retinopathy; glaucoma; conjunctivitis; benign or malignant neoplasms of the eyeball; or central nystagmus. DCs 6000, and DC 6002-6018, contemplating such, are thus not for application. See 38 C.F.R. § 4.84a, DCs 6000, 6002-6018 (2008). Additionally, there is no evidence that the Veteran's service-connected pterygia have resulted in ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, loss of eyelashes, epiphora, neuritis, cataracts, aphakia, paralysis of accommodation, dacryocystitis, loss of portion of eyelids, dislocation of crystalline lens, or keratoconus. DCs 6019--6033, and DC 6035, contemplating such, are thus not for application. See 38 C.F.R. § 4.84a, DCs 6019-6033, 6035 (2008).

In this regard, the Board notes that the Veteran, on VA examination in September 2008, presented with superficial punctuate keratitis in the left eye. The examiner did not, however, diagnose the Veteran with keratitis. Keratitis was not diagnosed at any time during the appeal. DC 6001, contemplating such, requires the disability to be in chronic form. As the Veteran presented with a finding of superficial punctuate keratitis in the left eye on VA examination in September 2008 and was not diagnosed with keratitis during the appeal, there is no evidence of chronic keratitis and DC 6001 may not serve as a basis for a compensable rating.  See 38 C.F.R.         § 4.84a, DC 6001.

The Board has considered the statements of the Veteran as to the extent of his current symptoms. He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994). There is no indication that he is not credible in this regard. The Board acknowledges the Veteran's subjective complaints of the sensation of a foreign body in his eyes, with rubbing, twitching, redness, itching, and pain, and the continued use of drops, gel, and sunglasses. It remains, however, that his service-connected disability is rated by impairment of visual acuity and he has not shown such. In evaluating a claim for an increased rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. While the Veteran is competent and credible to describe the sensation of decreased visual acuity, there is no evidence that he has the training, knowledge, or skill, to measure his own visual acuity and assert that such is worse than that measured during VA treatment or on VA examination. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505. Considering all applicable rating criteria, the Board finds that during the entire appellate period, the level of impairment presented by the Veteran's service-connected pterygia warrants a noncompensable rating. 

Further, in exceptional cases an extraschedular rating may be provided. 38 C.F.R.    § 3.321. The three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating is as follows: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has considered that the Veteran, during the course of the appeal, has competently and credibly reported symptoms to include pain, redness, twitching, dryness, and irritation, and the occurrence of styes. On VA examination in September 2008, small pinguecula on the temporal bulbar conjunctiva were found. During VA treatment in February 2012, the Veteran was diagnosed with pigment dispersion syndrome in the right eye. There is no indication that the Veteran's pinguecula or pigment dispersion syndrome is a symptom of his service-connected pterygia. Mittleider, 11 Vet. App. 181, 182. Such are not specifically considered by the relevant diagnostic criteria. 

Despite the fact that the Veteran's symptoms are not specifically considered by the relevant diagnostic criteria, there is no evidence that the Veteran's symptoms result in an exceptional or unusual disability picture, as there is no assertion that such markedly interferes with his employment or has required any periods of hospitalization. As discussed above, at the time of the May 2012 VA examination and January 2012 Board hearing, the Veteran reported that his disability does not impact his ability to complete his job and at no time has he asserted that he sought hospitalization. Thus, the three parts of the test based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating are not met and further consideration of such is not required. 

Also, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. 181, there are no additional eye symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.









(Continued on the next page)
Lastly, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. In this regard, the Veteran is employed, as noted during his May 2012 VA examination and January 2012 Board hearing. Therefore, the Board finds that further consideration of a TDIU is not warranted.


ORDER

A compensable rating for service-connected pterygia is denied.




____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


